Citation Nr: 0404673	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-15 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code.

(The issues of service connection for diabetes mellitus and 
service connection for post-operative residuals of 
obstructive diverticuli are addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September to December 
1969, and from January to September 1991.  He was discharged 
from the reserves in June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Atlanta RO Education 
Center, which denied the veteran's claim for educational 
assistance benefits under Chapter 1606, Title 10, United 
States Code.  A hearing was held before the undersigned 
Veterans Law Judge at the Montgomery, Alabama, RO (i.e. a 
Travel Board hearing) in June 2003. 


REMAND

The veteran contends that he is eligible to receive 
educational assistance benefits under Chapter 1606, Title 10, 
United States Code (The Montgomery GI Bill-Selected Reserve).  
His claim was denied on the basis that the period of 
eligibility had expired.  

Regulations provide that the Armed Forces will determine 
whether a reservist is eligible to receive benefits pursuant 
to Chapter 1606, Title 10, United States Code.  38 C.F.R. § 
21.7540(a).  However, the record does not reflect that a DD 
Form 2384-1, Notice of Basic Eligibility (for the Selected 
Reserve Educational Assistance Program) has been obtained, or 
that the veteran's eligibility has otherwise been verified.  

In general, a reservist's period of eligibility expires 
effective the earlier of the following dates: (1) the last 
day of the 10- year period beginning on the date the 
reservist becomes eligible for educational assistance; or (2) 
the date of separation from the Selected Reserve. 38 C.F.R. § 
21.7550(a).  His claim was denied on the basis that he was 
separated from the reserves in June 1995, and, accordingly, 
his period of eligibility had expired.  

However, he may be eligible for benefits after separation 
(within the 10-year period), under certain circumstances, if 
he leaves the Selected Reserve because of a disability that 
was not caused by misconduct, his unit was inactivated during 
the period from October 1, 1991, through September 30, 1999, 
or in certain instances when he is involuntarily separated.  
38 C.F.R. §21.7550(c),(d) (2003).  

In this case, the veteran was separated in June 1995, and he 
claims that his separation was involuntary.  In addition, the 
service department must verify whether the other criteria for 
basic eligibility, such as time in service, have been met.  
See 38 C.F.R. § 21.7540 (2003).  In view of these 
circumstances, the Department of Defense must certify the 
period, if any, of the veteran's basic eligibility for 
Chapter 1606 educational assistance.  

In view of the foregoing, the Board finds that additional 
development is required under the Veterans Claims Assistance 
Act of 2000 (VCAA), as part of the VA's duty to assist in 
obtaining evidence necessary to substantiate the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002)  (Regulations 
promulgated pursuant to the VCAA apply only to claims for 
benefits that are governed by 38 C.F.R. Part 3, and, 
accordingly, have no bearing on the instant case, which is 
governed by 38 C.F.R. Part 21.  See 66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001).)

Accordingly, the case is remanded for the following action:

1.  The RO should obtain verification from 
the service department of the veteran's 
eligibility for Chapter 1606 educational 
assistance, to include the time period of 
eligibility.  The veteran should be 
provided a copy of this verification.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for entitlement to Chapter 1606 
educational assistance benefits.  If the 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




